Defendant appeals from an order denying his motion to vacate a judgment of conviction for driving an automobile while intoxicated upon which he has been sentenced to serve a term of not less than two years nor more than four years in Clinton Prison. He had previously been convicted of driving an automobile while intoxicated. Such previous conviction classified the present conviction as a felony punishable by imprisonment for not less than sixty days nor more than two years. (Vehicle and Traffic Law, § 70, subd. 5.) He had previously been convicted of the felony of robbery. Because thereof his present conviction requires that he be sentenced for an indeterminate term “ the minimum of which shall be not less than the longest term prescribed upon a first conviction and the maximum of which shall be twice such term.” (Penal Law, § 1941.) The indeterminate sentence of not less than two years nor more than four years was proper. Order unanimously affirmed. Present — Hill, P. J., Crapser, Bliss Schenck and Foster, JJ.